—Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered March 8, 1993, convicting defendant upon his plea of guilty of the crime of assault in the first degree.
*818We reject defendant’s contention that his sentence of 7 Vi to 15 years in prison for assaulting a man with a tire iron is unduly harsh or excessive. While defendant did receive the harshest sentence possible as a second felony offender, he also obtained a substantial benefit by the People’s agreement not to pursue persistent felony offender status and by pleading as he did in satisfaction of a multicount indictment. In light of the circumstances of this case, defendant’s lengthy criminal history and his documented lack of remorse, we find no reason to disturb the sentence imposed by County Court.
Mikoll, J. P., Mercure, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.